Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are pending in the application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 10, 13, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    144
    304
    media_image1.png
    Greyscale
and a method of controlling one or more animal pests, comprising allowing a compound of the formula (I) according to claim 1 or a formulation thereof to act on the animal pests and/or a habitate thereof.
Group II, claim 9, drawn to a compound of formula (Va) or (Vb-1):
    PNG
    media_image2.png
    188
    426
    media_image2.png
    Greyscale
.
Group III, claims 11 and 12, drawn to a product comprising a compound of formula (I) according to claim 1 or a formulation thereof for controlling one or more animal pests.
Group IV, claim14, drawn to a product comprising a compound according to claim 1 or a formulation thereof for preparing one or more medicaments for controlling ectoparasites on animals.
Group V, claim 15, drawn to a method of controlling one or more animal pests, comprising allowing a compound according to claim 1 or a formulation thereof to act on the animal pests and/or a habitate thereof. 
Groups I, II, III, IV and V lack unity of invention because even though the inventions of these groups require the technical feature of compound of Formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsukawa et al. (WO 2009/145360) cited by Applicant on the IDS dated 10/31/2019.  Matsukawa et al. teach benzene or thiophene derivatives that are covered and fall within scope of the compounds of formula (I), as claimed in claim 1. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

The species are as follows: 
Substituents of a compound of the formula (I):

    PNG
    media_image1.png
    144
    304
    media_image1.png
    Greyscale
  Z, Y, A1, A2, A3, A4, X R7, R8 and R9;
Substituents of a compound of formula (Va)
    PNG
    media_image3.png
    188
    161
    media_image3.png
    Greyscale
, A1, A2, R16, R17 and R18; and
a compound of formula (Vb-1) 
    PNG
    media_image4.png
    121
    181
    media_image4.png
    Greyscale
.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 7, 8, and 9-15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Although the chemical compounds of formula (I) share a common structure of 
    PNG
    media_image1.png
    144
    304
    media_image1.png
    Greyscale
, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Matsukawa et al. (WO 2009/145360) cited by Applicant on the IDS dated 10/31/2019.  Matsukawa et al. teach benzene or thiophene derivatives that are covered and fall within scope of the compounds of formula (I), as claimed in claim 1. Thus, a feature found in the prior art cannot be considered to be a special technical feature.
If Applicant elects the compound of formula (I), a single compound of formula (I) should be elected, identifying substituents Z, Y, A1, A2, A3, A4, X R7, R8 and R9.
1, A2, R16, R17 and R18.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the invention, the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that in order for this election of species to be complete an election of a single invention from Group I or Group II or Group III or Group IV or Group V. 
If the invention of Group I is elected, an election of a single compound of formula (I) should be elected. This includes election of substituent Z such as naphthyl; Y such as O, A1 such as N, A2 such as N, A3 such as N, A4 such as N, X such as oxygen, R7 such as hydrogen, R8 such as hydrogen and R9 such as (C1-C4)-alkyl.
If the invention of Group II is elected, as election of a single compound, formula (Va) or formula (Vb-1). If the compound of formula (Va) is elected a single compound of 1 such as CH, A2 such as N, R16 such as hydrogen, R17 such as cyano and R18 such as bromine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616